DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated November 25, 2020 was submitted on February 25, 2021.  Claims 5 and 17 have been amended.  Claims 27-34 have been added.  Claims 1-34 are currently pending.
The amendments to claim 15 have overcome the objection to this claims (¶ 6 of the non-final Office Action).  This objection has therefore been withdrawn.
Applicant's arguments regarding the prior art rejections of claims 1-26 have been fully considered but they are not persuasive and the rejections of these claims had been maintained as detailed below.  The limitations added to claim 5 have also been addressed below.  New claims 27-34 have also been rejected as detailed below.
Claim Objections
Claims 15 and 25 are objected to because of the following informalities: in claim 15, line 2, “a” should be changed to “an”; in claim 25, line 2, “comprise” should be changed to “comprising”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (U.S. Patent Application Publication No. 2016/0236132 A1, cited in previous Office Action) in view Baensch et al. (German Patent Publication DE 19603076 A1, machine language translation provided and cited below) and Lise et al. (U.S. Patent Application Publication No. 2014/0235419 A1, cited in previous Office Action).
Regarding claim 1, Hara ‘132 discloses a method of forming a filter media pack with a filter media sheet (Abstract, FIG. 1 of Hara ‘132, air filtration medium), comprising: pressing embossments into the filter media sheet with stamping dies, the stamping dies being in a non-roll form ([0008], [0189] of Hara ‘132, embossing carried out using pair of dies); wherein the stamping dies comprise a first die and a second die that together include a pair of plates movable toward and away from each other ([0189] of Hara ‘132, embossing carried out using pair of flat plate dies; [0008] of Hara ‘132, filtration medium pressed by dies so as to be sandwich from both sides), the plates including mating female and male embossment features that form the embossments ([0008] of Hara ‘132, plurality of dies have protrusions and depressions on surface, filtration medium sandwiched between; FIG. 5, [0086] of Hara ‘132, concave projection seen from one surface of filtration medium are convex projections when seen from the other; protrusions or male features would necessarily have to mate with depressions or female features to form disclosed embossments); creasing the filter media sheet at spaced intervals to form a plurality of pleat panels with adjacent pleat panels integrally joined together through creases formed by creasing, at least some of the pleat panels including the embossments (FIG. 1 of Hara ‘132, pleated embossed filtration media; creases or lines formed between adjacent pleat sections); and assembling multiple pressed sections of the filter media sheet into the filter media pack to include pleats having an inlet side and an outlet side (FIG. 5 of Hara ‘132, pleated filter pack).
Hara ‘132 does not specifically disclose pressing embossments into the filter media sheet repeatedly with stamping dies.  Moreover, while Hara ‘132 discloses that embossing is carried out using a pair of dies generally (i.e., without the form of the dies being disclosed) ([0008] of Hara ‘132) and using flat plate embossing dies to form a test sample ([0189] of Hara ‘132), Hara ‘132 does not specifically disclose using the flat plate dies by repeatedly pressing to form a pleated filter assembly.  Baensch, however, discloses pleating a continuous flat material by producing creases in an embossing unit using an upper and lower embossing die and a pair of separate transport rollers (Abstract, FIG. 1 of Baensch, embossing dies #3, #4 and guide rollers #8, #9).  The embossing dies and separate rollers are used in place of an embossing roller (pg. 1, ¶ 34 of Baensch).  According to Baensch, by using embossing dies and separate transport rollers rather than embossing rollers it is possible to regulate the transport and fold height via an electronic control system (pg. 2, ¶ 54 of Baensch).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to press embossments into the filter media sheet repeatedly with flat plate stamping dies in view of Baensch.  One of skill in the art would have been motivated to do so in order to regulate the transport and fold height via an electronic control system as taught by Baensch (pg. 2, ¶ 54 of Baensch).  
Hara ‘132 does not specifically disclose that the inlet side and the outlet side are separated by a span of greater than 6 centimeters.  Lise, however, discloses pleated filter media having a thickness of 2.54 to 10.16 cm ([0028] of Lise).  According to Lise, the external dimensions including thickness are often restricted to particular end use applications ([0003] of Lise).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the filter pack of Hara at a thickness of 2.54 to 10.16 cm as disclosed in Lise in order to provide a filter having the desired thickness for a particular end use application ([0003], [0028] of Lise).  Lise clearly teach a range of thicknesses (i.e., 2.54 to 10.16 cm) that overlaps with that recited in claim 1 (i.e., >6 cm) which would render the claimed method obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 2, Hara ‘132 discloses that the stamping dies are successively pressed and released, during the pressing the stamping dies engaging for a dwell time and then released ([0189] of Hara ‘132, pair of embossing dies pressed for 1 second; pressing each pleat to form a filter medium as depicted in FIG. 5 would necessarily require successive pressing and releasing of dies).
Regarding claim 3, Hara ‘132 discloses that assembling comprises gathering the multiple pleat panels by moving the pleat panels into overlaying relationship (FIG. 5 of Hara ‘132).
Regarding claim 4, Hara ‘132 discloses that the creases provide a plurality of pleat tips, the filter media sheet being a continuous sheet extending through the pleat tips that is gathered subsequent to said creased to form a pleated filter media pack (FIG. 5 of Hara ‘132, pleated structure comprising embossed sections having tips at ends of pleats; structure includes a crease or ridge produced by folding).
Regarding claim 10, Hara ‘132 discloses linearly reciprocating the pair of plates toward and away from each other during said pressing with the mating female and male embossment features received into each other with the filter media sheet therebetween ([0008], [0189], FIG. 5 of Hara ‘132, filtration medium sandwiched between flat plate dies; sandwiching pair of flat plate dies to form embossed regions would necessarily require linearly reciprocating the pair of plates to form the pleated structure depicted in FIG. 5).
Claims 1-8, 10, 24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Eckl et al. (International Patent Publication No. WO 2014/173,709 A1, cited in previous Office Action, machine language translation provided and cited below) in view of Hara ‘132, Baensch and Lise.
Regarding claim 1, Eckl discloses a method of forming a filter media pack with a filter media sheet (Abstract, FIG. 5 of Eckl, filter elements including filter bodies which consist of folded strip material), comprising: pressing embossments into the filter media sheet repeatedly (FIGS. 1 and 2, pg. 6 of Eckl, embossed filter material #4); creasing the filter media sheet at spaced intervals to form a plurality of pleat panels with adjacent pleat panels integrally joined together through creases formed by creasing, at least some of the pleat panels including the embossments (FIG. 2 of Eckl, pleated embossed filtration media; creases or lines formed between adjacent pleat sections) and assembling multiple pressed sections into the filter media pack having an inlet side and an outlet side (FIG. 5 of Eckl).
Eckl does not specifically disclose pressing features into the sheet with stamping dies, the stamping dies being in a non-roll form.  Rather, Eckl discloses using embossing rollers (FIG. 1, embossing rollers #3).  Hara ‘132, however, discloses a method of making a pleated filter in which embossed protrusions are made in the filter medium using a roll type embossing mold or a flat plate type embossing mold ([0172] of Hara ‘132, embossing carried out using pair of rollers; [0189] of Hara ‘132, embossing carried out using pair of flat plate dies).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a flat plate type embossing mold in place of the embossing rollers in the method of Eckl as flat plate type embossing molds are shown as suitable for forming embossments in pleated filter media as taught by Hara ‘132.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  Eckl and Hara include each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately (i.e., embossing using a flat plate type embossing mold as disclosed in Hara ‘132 would form embossed protrusions in the filter medium in the modified process).  One of ordinary skill in the art also would have recognized that the results of the combination were predictable (i.e., that a flat plate type embossing mold as disclosed in Hara ‘132 could be predictably used to form embossed protrusions in the filter medium in the modified process).  Hara ‘132 disclose that the stamping dies comprise a first die and a second die that together include a pair of plates movable toward and away from each other ([0189] of Hara ‘132, embossing carried out using pair of flat plate dies; [0008] of Hara ‘132, filtration medium pressed by dies so as to be sandwich from both sides), the plates including mating female and male features that form the at least one feature ([0008] of Hara ‘132, plurality of dies have protrusions and depressions on surface, filtration medium sandwiched between; FIG. 5, [0086] of Hara ‘132, concave projection seen from one surface of filtration medium are convex projections when seen from the other; protrusions or male features would necessarily have to mate with depressions or female features to form disclosed embossments).
Hara ‘132 does not specifically disclose pressing embossments into the filter media sheet repeatedly with stamping dies.  Moreover, while Hara ‘132 discloses that embossing is carried out using a pair of dies generally (i.e., without the specific form of the dies being disclosed) ([0008] of Hara ‘132) and using flat plate embossing dies to form a test sample ([0189] of Hara ‘132), Hara ‘132 does not specifically disclose using the flat plate dies by repeatedly pressing to form a pleated filter assembly.  Baensch, however, discloses pleating a continuous flat material by producing creases in an embossing unit using an upper and lower embossing die and a pair of separate transport rollers (Abstract, FIG. 1 of Baensch, embossing dies #3, #4 and guide rollers #8, #9).  The embossing dies and separate rollers are used in place of an embossing roller (pg. 1, ¶ 34 of Baensch).  According to Baensch, by using embossing dies and separate transport rollers rather than embossing rollers it is possible to regulate the transport and fold height via an electronic control system (pg. 2, ¶ 54 of Baensch).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to press embossments including the creases or fold lines into the filter media sheet repeatedly with flat plate stamping dies in view of Baensch.  One of skill in the art would have been motivated to do so in order to regulate the transport and fold height via an electronic control system as taught by Baensch (pg. 2, ¶ 54 of Baensch).  
Eckl also does not disclose that the inlet side and the outlet side of the filter are separated by a span of greater than 6 centimeters.  Lise, however, discloses pleated filter media having a thickness of 2.54 to 10.16 cm ([0028] of Lise).  According to Lise, the external dimensions including thickness are often restricted to particular end use applications ([0003] of Lise).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the filter pack of Hara at a thickness of 2.54 to 10.16 cm as disclosed in Lise in order to provide a filter having the desired thickness for a particular end use application ([0003], [0028] of Lise).  Lise clearly teach a range of thicknesses (i.e., 2.54 to 10.16 cm) that overlaps with that recited in claim 1 (i.e., >6 cm) which would render the claimed method obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 2, Hara ‘132 discloses that the stamping dies are successively pressed and released, during the pressing the stamping dies engaging for a dwell time and then released ([0189] of Hara ‘132, pair of embossing dies pressed for 1 second; pressing each pleat to form a filter medium as depicted in FIG. 5 would necessarily require successive pressing and releasing of dies).
Regarding claim 3, Hara ‘132 discloses that assembling comprises gathering the multiple pleat panels by moving the pleat panels into overlaying relationship (FIG. 5 of Hara ‘132).
Regarding claim 4, Hara ‘132 discloses that the creases provide a plurality of pleat tips, the filter media sheet being a continuous sheet extending through the pleat tips that is gathered subsequent to said creased to form a pleated filter media pack (FIG. 5 of Hara ‘132, pleated structure comprising embossed sections having tips at ends of pleats; structure includes a crease or ridge produced by folding).
Regarding claim 5, Hara ‘132 in view of Baensch suggest conducting the creasing by said stamping dies with crease extensions secured to the plates wherein the creasing is conducted simultaneously with the pressing embossments, and the crease extensions comprising a male score extension interacting with a female score extension and forming the creasing.  Moreover, as set forth above, it would have been obvious to use flat plate type embossing molds as taught by Hara ‘132 in place of the rollers in the method of Eckl in view of the disclosure in Baensch of substituting embossing dies for embossing rollers.  Accordingly, one of skill in the art would have been motivated to form transverse folding lines in the filter medium using the flat plate type embossing mold in the modified process.  Each of the crease forming features would necessarily be an extension or continuation of the plates.  Regarding the limitation that the extensions are “secured” to the plates, such language seems to require that the extensions are separate components securely attached to the plates.  However, as set forth in  the MPEP, whether a one piece construction or several parts rigidly secured together as a single unit is used is merely a matter of obvious engineering choice (MPEP §2144.04 V).
Regarding claim 6, Eckl discloses advancing the filter media sheet along a travel path, extending the creasing in a direction that is perpendicular to the travel path and extending the embossments between adjacent creases (FIG. 1 of Eckl).
Regarding claim 7, Eckl discloses advancing the filter media sheet along a travel path, extending the creasing in a direction that is perpendicular to the travel path and pressing said embossments into a first pleat panel of the filter media sheet and skipping the pressing on a second pleat panel that is connected to the first panel by the creasing, such that the first and second pleat panels mismatch, and successively repeating to create a plurality of first and second pleat panels that mismatch (FIG. 5, paragraph spanning pp. 7-8 of Eckl, embossing structure impresses information at least at one of the folds).  As set forth above, it would have been obvious to use flat plate type embossing molds as taught by Hara ‘132 in place of the rollers in the method of Eckl in view of the disclosure in Baensch of substituting embossing dies for embossing rollers.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to advance the filter media while the pair of plates are separated in the modified process in order to provide pleat panels without embossed features.  Moreover, Baensch discloses separating the embossing dies and advancing the material to form spaced embossed pleat lines (FIG. 1 of Baensch).
Regarding claim 8, neither Eckl, Hara ‘132 nor Lise specifically disclose: intermittently and successively advancing and stopping the filter media sheet along a travel path, wherein while the filter media sheet is stopped said pressing is conducted and wherein while the filter media sheet is advancing the filter media sheet passes freely through the stamping dies.  Baensch, however, discloses stopping the sheet during the embossing process (pg. 4, ¶ ¶ 125-138 FIG. 1, of Baensch, guide rollers generate required transport speed of the material after embossing using the dies). 
Regarding claim 10, Hara ‘132 discloses linearly reciprocating the pair of plates toward and away from each other during said pressing with the mating female and male embossment features received into each other with the filter media sheet therebetween ([0008], [0189], FIG. 5 of Hara ‘132, filtration medium sandwiched between flat plate dies; sandwiching pair of flat plate dies to form embossed regions would necessarily require linearly reciprocating the pair of plates to form the pleated structure depicted in FIG. 5).
Regarding claim 24, Eckl suggests that the second pleat panels are flat panels that are free of embossments (FIG. 5, paragraph spanning pp. 7-8 of Eckl, embossing structure impresses information at least at one of the folds; Eckl therefore discloses embossing less than all of the folds). 
Regarding claim 27, Eckl suggests that a set of the embossments are pressed into the filter media sheet upstream of a crease of the creases formed by the creasing (¶ spanning pp. 6-7 of Eckl, embossing plate provided with fold structures; FIG. 2 of Eckl, pleated embossed media includes fold structures on either side of the pleats; flat plate stamping die in modified method would therefore include pleat embossments upstream of a fold structures).
Regarding claim 28, Eckl suggests that said crease is simultaneously formed with the set of embossments (¶ spanning pp. 6-7 of Eckl, embossing plate provided with fold structures; FIG. 2 of Eckl, pleated embossed media includes fold structures on either side of the pleats; flat plate stamping die in modified method would therefore include pleat embossments and fold structures and these embossed features would be formed simultaneously in the modified method).
Regarding claim 29, Eckl suggests that a set of embossments are pressed simultaneously into the filter media sheet between upstream and downstream creases, with the upstream and downstream creases (¶ spanning pp. 3-4 of Eckl, adjacent folds have different embossing patterns; embossing plate of Eckl therefore includes embossing features upstream and downstream of the crease lines; flat plate stamping die of modified method would therefore include fold structures and pleat embossments and these embossed features would be formed simultaneously in the modified method).
Regarding claim 30, Eckl suggests that the upstream and downstream creases are formed simultaneously with the set of embossments (¶ spanning pp. 6-7 of Eckl, embossing plate provided with fold structures; flat plate stamping die of modified method would therefore include fold structures and pleat embossments; creases would therefore be formed simultaneously with the set of embossments).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eckl in view of Hara ‘132, Baensch and Lise as applied to claim 8 above and further in view of Welch et al. (U.S. Patent No. 6,932,850 B1, cited in previous Office Action).
Regarding claim 9, Eckl does not specifically disclose additionally conducting at least one of the following operations downstream of the pressing dies: (a) bonding of adjacent pleats formed by a pleating operation; (b) trimming edges of adjacent pleats, the edges extending in the direction of the travel path; (c) cinching pleat tips at at least one of an inlet face and an outlet face of the filter media pack to increase air flow entrances or exits at the at least one of the inlet face and outlet face; and (d) structurally coupling components to adjacent panels formed by said pleating.  Welch, however, discloses a method of making a pleated filter in which pleat tip regions are reformed by shaping between two dies (FIG. 5, col. 5, line 66-col. 6, line 4 of Welch).  According to Welch, reforming the pleat tips can improve air flow through the filter medium (FIGS. 1 and 3, col. 2, lines 1-35 of Welch).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to reform the pleat tips in the modified process in order to improve the air flow of the filter as taught by Welch (FIGS. 1 and 3, col. 2, lines 1-35 of Welch).  The examiner notes that the claim only requires one of the recited operations.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Eckl in view of Hara ‘132, Baensch and Lise as applied to claim 1 above and further in view of Seiler (U.S. Patent No. 5,064,598, cited in previous Office Action) as evidenced by Textile Learner, Properties of Polyester Fiber (https://textilelearner.blogspot.com/2011/07/polyester-fiber-pet-physical-properties_9005.html, cited in previous Office Action).
Regarding claim 11, Eckl does not specifically disclose heating the filter media sheet for the pressing to a temperature below a glass transition point of fibers of the media such that fibers are not bonded together due to said heating the media.  Seiler, however, discloses forming an embossed pleated filter wherein embossing is conducted at a temperature of 60 to 140 ℃ (col. 6, lines 26-30 of Seller).  Seiler also discloses embossing thermoplastic filter materials including polyester (col. 5, lines 10-13 of Seiler) which has a glass transition temperature of approximately 80 ℃ as evidenced by Textile Learner.  Seiler therefore suggests embossing at a temperature below the Tg of the fibers of the filter media.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use an embossing temperature as disclosed in Seiler in the modified method in order to form stabilized structures in the embossed filter material as taught by Seiler (col. 6, lines 62-66 of Seiler).
Regarding claim 12, Seiler does not specifically disclose that heating comprises elevating the temperature of the filter media sheet to between: 65 and 125 degrees Celsius for medias that comprise at least 50% cellulose fibers by weight; 65 and 205 degrees Celsius for medias that comprise at least 50% synthetic fibers by weight including at least one of polypropylene, polyester or nylon fibers.  Seiler, however, discloses embossing filter media comprising polyester fibers at a temperature of 60 -140 ℃ (col. 5, lines 10-15 and col. 6, lines 26-30 of Seiler).  Seiler therefore clearly teaches an embossing temperature range for filter media made from polyester fibers (i.e., 60 -140 ℃) that overlaps with that recited in claim 12 (i.e., 65-205 ℃) which would render the claimed method obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Eckl in view of Hara ‘132, Baensch and Lise as applied to claims 1 and 4 above and further in view of Bao (U.S. Patent Application Publication No. 2014/0223872 A1, cited in previous Office Action).
Regarding claim 13, neither Eckl, Hara ‘132, Baensch nor Lise specifically disclose embossments with a length of greater than 5 centimeters, and width of at least 2 millimeters and a depth of a least 2 millimeter or stretching the filter media sheet at said embossments to provide for an increase in air flow permeability in a pressed region of the filter media sheet.  Eckl, however, discloses providing embossed spacer structures in the form of arrows extending between the pleated regions (FIG. 2, #7c of Eckl).  When provided in a 4 inch thick (i.e., 10.16 cm) filter media as taught by Lise, such embossed regions would have a length exceeding 5 cm.  Regarding the width and depth of the embossed regions, Bao discloses formed embossed regions in a filter medium for an air filter having a width of 1 to 10 mm ([0032] of Bao) and a height or depth of 2 to 6 mm ([0030] of Bao).  According to Bao, embossed regions having these dimension produce a filter having better air flow characteristics ([0030] and [0032] of Bao).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide embossed regions having a depth and width as disclosed in Bao in order to provide a filter having desirable air flow characteristics as taught by Bao ([0030] and [0032] of Bao).  Bao discloses embossed regions having a width and a depth which overlap the ranges recites in claim 13 which would render the claimed ranges obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).	
Regarding claim 14, Bao discloses embossed regions having a depth of 2 to 6 mm ([0030] of Bao) and therefore renders obvious forming embossments having a depth of between 2 millimeters and 8 millimeters (see overlapping range analysis above for claim 13) and Eckl discloses that the filter media pack comprises the pressed region of the filter media sheet with the remainder comprising a un-pressed region that is free of the pressing (See FIGS. 2 and 6 of Eckl).  Eckl, however, does not specifically disclose that the pressed region comprises between 20% and 80% of the filter media pack, thereby creating different filter characteristic regions in the pleated filter media pack.  Eckl, however, provides examples of forming various embossed patterns on the filter pleats which include regions a having percent of embossed area in the claimed range (FIG. 2 of Eckl).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to manufacture a filter having percent embossed regions in the claimed range in order to provide a filter having desired informational or functional characteristics as taught by Eckl (pg. 2 last paragraph-pg. 3, first paragraph of Eckl).  As set forth above, Bao discloses that embossing results in localized stretching of the filter medium ([0030] of Bao) which would necessarily increase air permeability in the embossed regions thereby creating different filter characteristic regions in the pleated filter media pack made by the modified process (i.e., embossed regions would have different air permeability than non-embossed regions).
Regarding claim 15, none of the cited references specifically disclose that the filter media sheet comprises a un-pressed air flow permeability prior to pressing and the pressed region of the filter media sheet comprises a pressed air flow permeability, wherein due to the stretching the pressed air flow permeability being at least 110% greater than the un-pressed air flow permeability measured by TAPPI T251 air flow permeability test.  As set forth above, however, Bao discloses embossed regions having a depth of 2 to 6 mm and that embossing results in localized stretching of the filter medium ([0030] of Bao) which would necessarily result in increased air permeability.  Bao therefore suggests forming embossed regions having a depth of 6 mm.  Embossing to a depth of 6 mm would involve significant stretching and would therefore necessarily result in an increase in air flow permeability of at least 110% compared to the non-embossed areas.
Claims 16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Eckl in view of Hara ‘132, Baensch and Lise as applied to claim 1 above and further in view of Snyder et al. (U.S. Patent Application Publication No. 2014/0166572 A1, cited in previous Office Action).
Regarding claim 16, Eckl does not specifically disclose that the filter media sheet prior to pressing has an air flow permeability of between 2 and 400 CFM (measured by ASTM D737-04 (2012) standard); and an initial gravimetric efficiency of between 50% and 100% for ISO 12103-1, A2 Fine Test Dust measured by ISO 5011 standard.  Snyder, however, discloses fiber webs for use in filter media which have an air permeability of greater than or equal to 10 CFM and less than or equal to about 100 CFM as measured by ASTM D737-04 ([0094] of Snyder) and an efficiency of about 60-100% as measured by ISO 5011 ([0095] and [0099] of Snyder).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a filter media having air permeability and efficiency characteristics as disclosed in Snyder in the modified method in order to provide a filter having desirable filtration characteristics as disclosed in Snyder (Abstract of Snyder).  Eckl also does not specifically disclose that the filter media sheet prior to pressing has a caliper thickness of between 0.2 and 7 millimeters.  Hara ‘132, however, discloses a filter media sheet having a thickness of 0.2 mm ([0176] of Hara ‘132).  Hara ‘132 discloses that the filter medium has desirable pressure loss and dust collection efficiency ([0209] of Hara ‘132, Table 2).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a filter medium having a thickness of 0.2 mm as disclosed in Hara ‘132 to provide a filter with desirable pressure loss and dust collection efficiency as taught by Hara ‘132 ([0122] of Hara ‘132).
Regarding claim 20, Eckl does not specifically disclose that the filter media sheet prior to pressing has an air flow permeability of between 10 and 150 CFM (measured by ASTM D737-04(2012) standard); and an initial gravimetric efficiency of between 50% and 100% for ISO 12103-1, A2 Fine Test Dust (measured by ISO 5011 standard), and a caliper thickness of between 0.2 and 1 millimeters.  Snyder, however, discloses fiber webs for use in filter media which have an air permeability of greater than or equal to 10 CFM and less than or equal to 100 CFM as measured by ASTM D737-04 ([0094] of Snyder) and an efficiency of about 60-100% as measured by ISO 5011 ([0095] and [0099] of Snyder).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a filter media having air permeability and efficiency characteristics as disclosed in Snyder in the modified method in order to provide a filter having desirable filtration characteristics as disclosed in Snyder (Abstract of Snyder).  Eckl also does not specifically disclose that the filter media sheet prior to pressing has a caliper thickness of between 0.2 and 1 millimeters.  Hara ‘132, however, discloses a filter media sheet having a thickness of 0.2 mm ([0176] of Hara ‘132).  Hara ‘132 discloses that the filter medium has desirable pressure loss and dust collection efficiency ([0209] of Hara ‘132, Table 2).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a filter medium having a thickness of 0.2 mm as disclosed in Hara ‘132 to provide a filter with desirable pressure loss and dust collection efficiency as taught by Hara ‘132 ([0122] of Hara ‘132).  
Regarding claim 21, Eckl does not specifically disclose configuring the embossments in the filter media sheet to provide the filter media pack with an initial filtration efficiency of at least 99% and a dust holding capability of at least .15 grams of dust/inch of media.  Snyder, however, discloses fiber webs for use in filter media which have an efficiency of greater than 99% ([0099] of Snyder) and a dust holding capacity of greater than 250 g/m2 (0.1613 g/in2).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a filter media having filtration efficiency and dust holding capability as disclosed in Snyder in the modified method in order to provide a filter having desirable filtration characteristics as disclosed in Snyder (Abstract of Snyder).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Eckl in view of Hara ‘132, Baensch and Lise as applied to claim 1 above and further in view of Demmel et al. (U.S. Patent No. 6,290,635 B1, cited on IDS submitted June 25, 2018).
Regarding claim 17, Eckl in view of Hara ‘132, Baensch and Lise suggest advancing the filter media sheet along a travel direction and pressing pleat creases into the filter media sheet upstream and downstream from the embossments at upstream and downstream creases that extend transversely relative to the travel direction (FIG. 2 of Eckl, transverse line #13 upstream and downstream of embossed pleat region #7a-#7f), the embossments including grooves that extend between upstream and downstream pleat creases (FIG. 2, #7b-#7e of Eckl; FIG. 1 of Baensch, embossing dies used to form creases between pleats), wherein the filter media sheet defines a thickness between a bottom surface and a top surface, the grooves extending into the top and bottom surfaces to define peaks and valley that defining a height greater than a thickness of the filter media sheet (FIG. 2, pg. 6, 7th full paragraph, embossing roll #3 has embossing structure configured negatively to that of the opposing roll which would produce peaks and valleys as recited), wherein the pressing is conducted by a reciprocating ram that reciprocates a pair of plate assemblies relative to each into and out of mating engagement with the filter media sheet pressed therebetween ([0189] of Hara ‘132, pair of flat plate type embossing molds set in heat pressing machine; FIG. 1 of Baensch, reciprocating embossing dies), each plate assembly comprising an emboss plate defining the plurality of male or female embossment features that mate with male or female embossment features of the other plate assembly to press the grooves into the filter media sheet (FIG. 2, pg. 6, 7th full paragraph, embossing roll #3 has embossing structure configured negatively to that of the opposing roll).
Neither Eckl, Hara ‘132 nor Lise disclose forming pleat creases at an upstream end located at a different elevation location than the pleat creases at a downstream end.  Demmel, however, discloses a method of forming a pleated filter in which adjacent creases are embossed in opposing directions into the filter media (FIG. 3 of Demmel).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form adjacent creases as disclosed in Demmel in order to promote zig zag folding into a pleated filter structure as taught by Demmel (col. 1, line 66-col. 2, line 2 of Demmel).
Neither Eckl, Hara ‘132, Baensch nor Lise disclose that each plate assembly further includes upstream and downstream score bars adjustably mounted to opposed upstream and downstream of the emboss plate, the score bars being adjustable to adjust the location of the pleat creases relative to the height of the grooves.  Rather, Eckl discloses fold structures which are formed on an embossing plate with the other embossing structures and which are therefore not adjustable (See FIGS. 3 and 4 of Eckl).  Eckl, however, discloses the need use different embossing patterns with different filter element types (pg. 4, 2nd full paragraph of Eckl).  Eckl therefore establishes an art-recognized need for adjustment of an embossing pattern in the manufacture of embossed, pleated filter elements.  As set forth in the MPEP, adjustability, where needed, is not a patentable advance and, because there was an art-recognized need for adjustment an embossed pattern, the substitution of adjustable score bars for the non-adjustable score bars of Eckl would have been obvious.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (MPEP § 2144.04 D).
Claims 18, 19, 23, 25, 26 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Eckl in view of Hara et al. (U.S. Patent Application Publication No. 2014/0165517 A1, cited in previous Office Action), Hara ‘132, Baensch and Lise and further in view of Bao.
Regarding claim 18, Eckl discloses a method of forming a pleated filter media pack with a filter media sheet (Abstract, FIG. 5 of Eckl, filter elements including filter bodies which consist of folded strip material), comprising: pressing embossments into the filter media sheet repeatedly (FIGS. 1 and 2, pg. 6 of Eckl, embossed filter material #4); creasing the filter media sheet as spaced intervals to form a plurality of pleat panels with adjacent pleat panels integrally joined together through creases formed by creasing, at least some of the pleat panels including embossments (FIG. 2 of Eckl, fold structures #13); and gathering the pleated filter media sheet to provide the pleated filter media pack (FIG. 5 of Eckl).
Eckl does not specifically disclose pressing features into the sheet with stamping dies, the stamping dies being in a non-roll form, wherein the stamping dies comprise a first die and a second die that together include a pair of plates movable toward and away from each other.  Rather, Eckl discloses using embossing rollers (FIG. 1, embossing rollers #3).  Hara ‘517, however, discloses a method of making a pleated filter in which embossed protrusions are made in the filter medium using a roll type embossing mold or a flat plate type embossing mold ([0071] of Hara ‘517).  Hara ‘517 does not specifically disclose that the stamping dies comprise a first die and a second die that together include a pair of plates movable toward and away from each other.  Moreover, Hara ‘517 discloses that embossing is carried out using a flat plate type embossing mold.  Hara ‘132, however, discloses a method of making a pleated filter in which embossed protrusions are made in a filter medium using a pair of flat plate embossing dies ([0189] of Hara ‘132, embossing carried out using pair of flat plate dies).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a pair of flat plate type embossing molds in the method of Eckl in view of Hara ‘517 as using a pair of flat plate type embossing molds was shown as suitable for forming embossments in pleated filter media as taught by Hara ‘132.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  Eckl, Hara ‘517 and Hara ‘132 include each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately (i.e., embossing using a pair of flat plate type embossing molds as disclosed in Hara ‘132 would form embossed protrusions in the filter medium in the modified process).  One of ordinary skill in the art also would have recognized that the results of the combination were predictable (i.e., that a pair of flat plate type embossing molds as disclosed in Hara ‘132 could be predictably used to form embossed protrusions in the filter medium in the modified process).  
Hara ‘132 does not specifically disclose pressing embossments into the filter media sheet repeatedly with stamping dies.  Moreover, while Hara ‘132 discloses embossing of the pleated filter media using a pair of dies generally (i.e., without the specific form of the dies being disclosed) ([0008] of Hara ‘132) and using a pair of flat plate embossing dies to form a test sample ([0189] of Hara ‘132), Hara ‘132 does not specifically disclose repeatedly pressing the flat plate dies to form a pleated filter assembly.  Baensch, however, discloses pleating a continuous flat material by producing creases in an embossing unit using upper and lower embossing dies and a pair of separate transport rollers (Abstract, FIG. 1 of Baensch, embossing dies #3, #4 and guide rollers #8, #9).  The embossing dies and separate rollers are used in place of an embossing roller (pg. 1, ¶ 34 of Baensch).  According to Baensch, by using embossing dies and separate transport rollers rather than embossing rollers it is possible to regulate the transport and fold height via an electronic control system (pg. 2, ¶ 54 of Baensch).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to press embossments into the filter media sheet repeatedly with flat plate stamping dies in view of Baensch.  One of skill in the art would have been motivated to do so in order to regulate the transport and fold height via an electronic control system as taught by Baensch (pg. 2, ¶ 54 of Baensch).  
Eckl does not specifically disclose that pleating creates pleats having a pleat depth of greater than 6 centimeters.  Lise, however, discloses pleated filter media having a thickness of 2.54 to 10.16 cm ([0028] of Lise).  According to Lise, the external dimensions including thickness are often restricted to particular end use applications ([0003] of Lise).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the filter pack in the modified process at a thickness of 2.54 to 10.16 cm as disclosed in Lise in order to provide a filter having the desired thickness for a particular end use application ([0003], [0028] of Lise).  The pleats in a planar filter would be angled with respect to the thickness of the filter and would therefore have a length greater than the thickness of the filter (See FIG. 5 of Eckl).  Lise therefore clearly teaches a range of pleat depths (i.e., 2.54 to 10.16 cm) that overlaps with that recited in claim 1 (i.e., >6 cm) which would render the claimed method obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Eckl also does not specifically disclose that pressing forms embossments with a length of greater than 5 centimeters, a width of at least 2 millimeters and a depth of a least 2 millimeters.  Eckl, however, discloses providing embossed spacer structures in the form of arrows extending between the pleated regions (FIG. 2, #7c of Eckl).  When provided in a 4 inch thick (i.e., 10.16 cm) filter media as taught by Lise, such embossed regions would necessarily have a length exceeding 5 cm.  Regarding the width and depth of the embossed regions, Bao discloses formed embossed regions in a filter medium for an air filter having a width of 1 to 10 mm ([0032] of Bao) and a height or depth of 2 to 6 mm ([0030] of Bao).  According to Bao, embossed regions having these dimension produce a filter having better air flow characteristics ([0030] and [0032] of Bao).  Also according to Bao, embossing results in localized stretching of the filter medium ([0030] of Bao) which would necessarily result in increased air permeability.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide embossed regions having a depth and width as disclosed in Bao in order to provide a filter having desirable air flow characteristics as taught by Bao ([0030] and [0032] of Bao).  Bao discloses embossed regions having a width and a depth which overlap the ranges recites in claim 13 which would render the claimed ranges obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 19, Eckl does not specifically disclose that the pleats having a pleat depth of at least 15 centimeters.  Lise, however, discloses that the surface area of a pleated filter media can be increased by increasing the dimension of the filter, including the thickness ([0003] of Lise).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to make a filter having a pleat depth of at least 15 cm in order to provide a filter having a high surface area for a given area (i.e., length and width).  In addition, Lise establishes that increasing the dimensions of the filter, including the thickness, increases the surface area of the filter ([0003] of Lise).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to optimize the pleat depth, including providing a pleat depth of at least 15 cm as recited in claim 19.  Moreover, as set forth in the MPEP, once a parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (MPEP §2144.05 II B).
Regarding claim 23, neither Eckl, Hara ‘517, Hara ‘132, Baensch, Lise nor Bao disclose that the pleated filter media sheet includes pleated panels including first pleat panels and second pleat panels, the first pleat panels including a first portion with the embossments having a first stiffness that is at least 2 times as great as a second stiffness of a second portion of the second pleat panels.  Eckl, however, discloses forming embossed areas to increase the stiffness of the filter (pg. 3, 4th paragraph of Eckl).  Eckl therefore establishes forming embossed regions to increase the stiffness of the filter pleats.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form embossed structures having optimized stiffness, including a stiffness of the embossed areas at least 2 times as great as non-embossed areas.  Moreover, as set forth in the MPEP, once a parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (MPEP §2144.05 II B).
Regarding claim 25, Eckl suggests that the stamping dies in the modified process are an assembly comprising a cooperating pair of emboss plates and a first pair of cooperating score bars, wherein the pair of cooperating score bars are on a first end of the cooperating pair of emboss plates (FIG. 2, ¶ spanning pp. 6-7 of Eckl, fold structures are formed on an embossing plate with the other embossing structures).
Regarding claim 26, Eckl suggests a second pair of score bars on a second end of the cooperating pair of emboss plates (¶ spanning pp. 6-7 of Eckl, embossing plate provided with fold structures; FIG. 2 of Eckl, pleated embossed media includes fold structures on either side of the pleats).
Regarding claim 31, Eckl suggests that a set of the embossments are pressed into the filter media sheet upstream of a crease of the creases formed by the creasing (¶ spanning pp. 6-7 of Eckl, embossing plate provided with fold structures; FIG. 2 of Eckl, pleated embossed media includes fold structures on either side of the pleats).
Regarding claim 32, Eckl suggests that said crease is simultaneously formed with the set of embossments (¶ spanning pp. 6-7 of Eckl, embossing plate provided with fold structures; FIG. 2 of Eckl, pleated embossed media includes fold structures on either side of the pleats).
Regarding claim 33, Eckl suggests that a set of embossments are pressed simultaneously into the filter media sheet between upstream and downstream creases, with the upstream and downstream creases (¶ spanning pp. 3-4 of Eckl, adjacent folds have different embossing patterns; embossing plate of Eckl therefore includes embossing features upstream and downstream of the crease lines).
Regarding claim 34, Eckl suggests that the upstream and downstream creases are formed simultaneously with the set of embossments (¶ spanning pp. 6-7 of Eckl, embossing plate provided with fold structures; flat plate stamping die of modified method would therefore include fold structures and pleat embossments; creases would therefore be formed simultaneously with the set of embossments).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Eckl in view of Hara ‘517, Hara ‘132, Baensch, Lise and Bao as applied to claim 18 above and further in view of Snyder.
Regarding claim 22, Eckl does not specifically disclose configuring the embossments in the filter media sheet to provide the pleated filter media pack with an initial filtration efficiency of at least 99% and a dust holding capability of at least .15 grams of dust/inch2 of media.  Snyder, however, discloses fiber webs for use in filter media which have an efficiency of greater than 99% ([0099] of Snyder) and a dust holding capacity of greater than 250 g/m2 (0.1613 g/in2).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a filter media having filtration efficiency and dust holding capability as disclosed in Snyder in the modified method in order to provide a filter having desirable filtration characteristics as disclosed in Snyder (Abstract of Snyder). 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The applicant asserts that Baensch only relates to punching features for creases and not embossments between folds (¶ spanning pp. 9-10 of the amendment).  Hara ‘132 and Eckl, however, are being relied upon as disclosing providing embossed features between the folds.
The applicant also asserts that Baensch discloses a method for providing folded flat webs (pg. 10, 1st full ¶ of the amendment).  Baensch, however, describe the material as being “embossed” (Abstract of Baensch).  
The applicant also asserts that Baensch requires the use of a “flat web roll 8” and “upper guide roll” downstream of the creasing and therefore appears to process flat material (pg. 10, 2nd full ¶ of the amendment).  The upper roller in Baensch, however, is described as “upper guide roller” and not “flat web roll” (¶ ¶ 299-300 of Baensch).  Flat web roll #7 refers to the roll of material being processed (FIG. 1 of Baensch).  Baensch clearly discloses that the flat material #1 is embossed by upper and lower dies to form an embossed material (Abstract of Baensch).
The applicant also asserts that rollers #8, #9 of Baensch would crush the embossments formed between creases and the proposed combination therefore lacks a rational basis (pg. 10, 2nd full ¶ of the amendment).  Baensch, however, discloses that the embossed material is taken up by the guide rollers #8, #9 and subsequently pleated (Abstract of Baensch).  The guide rollers #8, #9 in Baensch do not “crush” the embossed fold lines since these embossed features would need to survive passing through the rollers to be used in forming the pleats downstream of the rollers.
The applicant also asserts that paragraph [0008] of Hara does not disclose non-roll form dies and that [0189] of Hara ‘132 discloses such dies only in connection with a circular test sample (¶ spanning pp. 11-12 of the amendment).  The applicant similarly asserts that Eckl does not disclose non roll form dies (pg. 13, last full ¶ of the amendment).  [0189] of Hara ‘132, however, establishes that a pair of flat plate embossing dies can be used to form embossments for a pleated filter.  Baensch discloses using reciprocating dies for forming embossed features in pleated filters.  Moreover, Baensch discloses replacing an embossing rollers with reciprocating embossing stamps ([0034]-[0046] of Baensch).  The rollers of Hara ‘132 and Eckl each include embossments for forming crease lines and embossments for forming embossed regions between creases (FIG. 2 of Eckl; FIG. 3 of Hara ‘132).  One of skill in the art would therefore have been motivated to use reciprocating flat plate embossing dies to form the embossed crease lines and the embossed pleat features therebetween.  
The applicant also asserts that Hara ‘517 says nothing about a pair of non-roll form dies and has no illustrations of such (pg. 14 of the amendment).  Hara ‘517, however, clearly discloses the use of a roll or flat plate type embossing mold to form the embossed features ([0071] of Hara ‘517).  Hara ‘132 and Baensch each disclose forming embossed features using a pair of dies ([0189] of Hara ‘132; FIG. 1 of Baensch).  The combined teachings of these references therefore suggest using a pair of flat-plate dies.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746